DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-20, the claims include multiple references to an “exterior”. However, this limitation is indefinite as is unclear what area(s) would be considered to be either exterior or interior. For examination purposes it is presumed that the claims are intended to recite an area that is exterior to an enclosure of the gas detector.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi (JP 2004-177150, see attached English translation).
	As to claim 1, Kawaguchi discloses a gas detector capable of detecting refrigerant leakage in a space such as a trailer, truck, or cargo container, the gas detector comprising:
	a gas detector element 6 for detecting the leakage;
	electronics 21-24 to interface with the gas detector element 6; and
	an enclosure 2-4 configured to expose the gas detector element 6 to an area that is exterior to the enclosure 2-4 via vents 8-9 and to form an electronics housing area 26 in which the electronics 21-24 are disposed whereby the electronics are isolated from the exterior and the leakage (Fig. 1).
	As to claim 2, Kawaguchi disclose a printed circuit board 20 comprising a first side (the right side as shown in Fig. 1) on which the gas detector 6 is disposable, and a second side (the left side as shown in Fig. 1) opposite the first side on which the electronics 21-24 are disposable.
	As to claim 3, Kawaguchi discloses a PCB 20 which is a solid, unitary body which impedes fluid flow from the exterior to the housing area 26 (Fig. 1).
	As to claim 4, Kawaguchi discloses the enclosure comprising a body 2 and a cover 4, wherein the PCB is affixable to the body 2 and the cover is affixable to the body over the PCB (Fig. 1).
	As to claim 5, Kawaguchi discloses the cover 4 defining apertures 8-9 through which the detector 6 is exposed to the exterior, and the body 2 cooperates with the PCB 20 to form the electronics housing area 26 in which the electronics 21-24 are disposable (Fig. 1). 
	As to claim 6, Kawaguchi discloses the cover 4 comprising a cover portion and a spacer portion 28/30 interposed between the PCB 20 and the cover portion (Fig. 1).
	As to claim 7, Kawaguchi discloses the spacer 28/30 being thicker (in a vertical direction as shown in Fig. 1) than the gas detector element 6.
	As to claim 8, Kawaguchi discloses the spacer 28/30 defining and opening 14 to accommodate the detector 6 (Fig. 1). The opening 14 is sealed from the rest of the enclosure via partition 28 of the spacer (Fig. 1).
	As to claim 9, Kawaguchi discloses the detector 6 and the electronics 21-24 being disposable on a same side of the PCB 20 (the top side in the orientation shown in Fig. 1).
	As to claim 10, Kawaguchi discloses a PCB aperture 9 defined by the PCB 20  through which the gas detector 6 is exposable to the exterior, and the PCB 20 comprises a solid unitary body surround the aperture 9 and configured to impede fluid flow to the electronics area 26 (Fig. 1). 
	As to claims 12-20, Kawaguchi, as discussed in the rejections above, also discloses the limitations of claims 12-20.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi as applied in the rejections above.
	As to claim 11, Kawaguchi does not explicitly teach a refrigeration system as claimed. However, Official Notice is taken that it is well-known in the art to utilize a refrigeration system to condition and interior volume. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Kawaguchi to include a refrigeration system as claimed because it would provide a comfortable environment for a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763